Citation Nr: 1810426	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-20 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to February 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge in a November 2017 Travel Board Hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's entrance examination in November 1990 did not note any hip abnormalities or hospitalizations.  In January 1991, the Veteran was evaluated following his complaints of recurrent hip pain that the Veteran attributed to strenuous activity and falls.  According to the service treatment records, the Veteran disclosed his involvement in a motor vehicle accident approximately 10 months prior to entering service that fractured his pelvis.  Radiographic studies showed a healed fracture of the pubic ramus bone, and the provider noted the Veteran walked with a limp.  The provider requested an orthopedic consultation to evaluate whether the Veteran was psychically fit for duty.

A subsequent orthopedic consultation in January 1991 showed the hip pain was due to the fracture of the Veteran's pubic and ischial ramus suffered in the motor vehicle accident before his active service.  The orthopedist noted that the Veteran walked with an antalgic gait.  The orthopedist suspended the Veteran's training and recommended a medical evaluation board be convened.

An Entrance Physical Standards Board (EPSBD) was convened in late January 1991.  According to the EPSBD, the Veteran denied any significant active duty trauma and related the history of the motor vehicle accident resulting in a pelvic fracture and hospitalization for about one month.  The EPSBD discussed the X-ray findings showing a healed fracture of the right pubic and ischial ramus and no abnormalities in the femoral necks.  Because of the persistent pain and recent nature of the pelvic fracture, the EPSBD concluded that the Veteran would not be successful in any phase of basic training.  The EPSBD stated that the Veteran was not to engage in further duty for training purposes.  The Veteran was discharged from the U.S. Army in February 1991.

The Veteran received a VA medical examination in June 2012.  The examiner conducted a thorough review of the Veteran's claim file and performed a physical examination of the Veteran.  He diagnosed the Veteran with early arthritis in the right hip based on radiographic imaging studies.  The Veteran's hips had some bilateral limitation in their range of motion, but the examiner did not observe any objection evidence of painful motion.  The examiner concluded that the Veteran's active service did not cause his right hip disorder; however, the examiner failed to provide an opinion on whether the Veteran's active service aggravated his pre-existing hip disorder beyond its natural progression.  For that reason, the June 2012 VA medical examination is inadequate.  

The Veteran must be afforded a new examination to correct the deficiencies in the June 2012 VA examination noted above.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.	Obtain any and all outstanding VA medical center treatment records and/or treatment records from the Veteran's private providers and associate them with the Veteran's claims file.  Please note, the Veteran testified in November 2017 that he has in the past received private medical care for his right hip disorder.

2.	Schedule the Veteran for an appropriate VA examination by an appropriate medical professional to address his right hip disorder.  The examiner must review the record and perform the appropriate diagnostic testing necessary to properly complete the requested examination.  

After completing that examination, the examiner should provide opinions on the following:

(a)	Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that Veteran had a right hip disability that preexisted his active duty service/

(b)	If it is determined that a right hip disability clearly and unmistakably preexisted service, is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting right hip disability was not aggravated beyond the natural progression of the condition?

(c)	If a right hip disability did not clearly and unmistakably preexist service, did it at least likely as not (a 50 percent probability or greater) have its onset during service or was otherwise related to his service?

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.	After completing the above actions, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

